DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 16 March 2022. 
Claims 24-43 are currently pending and being examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,702,270. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the Patent read on the pending claims of the present application.
Claim 41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,702,270. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of the Patent read on the pending claims of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (US 2011/0036887) in view of Omaits (US 7,506,791).

In regards to Claim 24, Zemlok teaches a surgical stapling system (100; Fig. 1A), comprising:
a shaft (104);
an end effector (106) extending distally from said shaft, wherein said end effector is movable between an open configuration (Fig. 1B) and a closed configuration (Fig. 1D), and wherein said end effector comprises an anvil (110; Fig. 1C) comprising a longitudinal row of forming pockets (156; Fig. 1D);
a firing member (140; Fig. 4A) configured to translate distally during a firing stroke (¶[0038]); and
a plurality of dissimilar staple cartridge assemblies interchangeably attachable to said end effector (“As seen in FIG. 10, the surgical stapling apparatus 100, 200 may have a circuit 124 including a cartridge identifying feature 168. In particular, the pressure responsive element 150 includes at least one circuit 124, wherein each circuit 124 has a specific electrical range or value of resistance, inductance, or impedance that can be read by the controller 120 to determine the exact type of cartridge 112 or end effector 106 loaded for identification. With this feature, the surgical stapling apparatus 100, 200 includes a controller 120 configured to set cartridge 112 or fastener 114 specific positional limitations and/or run mode.” ¶[0051]), wherein said plurality of dissimilar staple cartridge assemblies comprises:
a first staple cartridge assembly (112; Fig. 3A), comprising:
a first cartridge body (112);
a longitudinal row of first staples removably stored in said first cartridge body (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows” ¶[0041]), wherein said longitudinal row of first staples is aligned with said longitudinal row of forming pockets when said first staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 1D showing fasteners 114 aligned with 156); and
a plurality of drivers (130) configured to push said first staples out of said first cartridge body during the firing stroke, wherein each said driver comprises a staple-engaging cradle, and wherein said first staples are separable from said staple-engaging cradles (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows, which are operatively coupled to the pusher members 130.” ¶[0041]); and
a second staple cartridge assembly (¶[0051]).
Zemlok does not expressly teaches a second staple cartridge assembly, comprising: a second cartridge body; and a longitudinal row of second staples removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration, and wherein each said second staple comprises an inseparable driver portion comprising a ramped cam surface drivingly engaged during the firing stroke to push said inseparable driver portion out of said second cartridge body.
However, Omaits teaches a second staple cartridge assembly (1326; Fig. 105), comprising: a second cartridge body (1326); and a longitudinal row of second staples (1300) removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets (1314) when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 105), and wherein each said second staple comprises an inseparable driver portion (1302; Fig. 96) comprising a ramped cam surface (1328) drivingly engaged during the firing stroke to push said inseparable driver portion out of said second cartridge body (“crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58).
Since, the staple cartridge of Omaits and the staple cartridge of Zemlock have the same basic construction and are operated in a similar manner (i.e., a sled in the form of a wedge is driven forward to press against a driver to eject a staple), one of ordinary skill in the art would have recognized that the staple cartridge of Omaits is capable of being used as one of the types of staples cartridges used in the end effector of Zemlock. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the staple cartridge of Omaits in the staple cartridge assembly of Zemlock, since Zemlock discloses the use of different types of staple cartridges and the staple cartridge of Omaits is a known alternative.

In regards to Claim 32, Zemlok teaches a surgical stapling system (100; Fig. 1A), comprising:
an end effector (106) movable between an open configuration and a closed configuration (Fig. 1D), wherein said end effector comprises an anvil (110; Fig. 1C) comprising a longitudinal row of forming pockets (156; Fig. 1D);
a firing member (140; Fig. 4A) configured to translate during a firing stroke (¶[0038]); and
a plurality of dissimilar staple cartridge assemblies interchangeably attachable to said end effector (“As seen in FIG. 10, the surgical stapling apparatus 100, 200 may have a circuit 124 including a cartridge identifying feature 168. In particular, the pressure responsive element 150 includes at least one circuit 124, wherein each circuit 124 has a specific electrical range or value of resistance, inductance, or impedance that can be read by the controller 120 to determine the exact type of cartridge 112 or end effector 106 loaded for identification. With this feature, the surgical stapling apparatus 100, 200 includes a controller 120 configured to set cartridge 112 or fastener 114 specific positional limitations and/or run mode.” ¶[0051]), wherein said plurality of dissimilar staple cartridge assemblies comprises:
a first staple cartridge assembly (112; Fig. 3A), comprising:
a first cartridge body (112);
a longitudinal row of first staples removably stored in said first cartridge body (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows” ¶[0041]), wherein said longitudinal row of first staples is aligned with said longitudinal row of forming pockets when said first staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 1D showing fasteners 114 aligned with 156); and
a plurality of drivers (130) configured to eject said first staples from said first cartridge body during the firing stroke, wherein each said driver comprises a staple-engaging cradle, and wherein said first staples are separable from said staple-engaging cradles (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows, which are operatively coupled to the pusher members 130.” ¶[0041]); and
a second staple cartridge assembly (¶[0051]).
Zemlok does not expressly teaches a second staple cartridge assembly, comprising: a second cartridge body; and a longitudinal row of second staples removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration, and wherein each said second staple comprises an inseparable driver portion configured to be ejected from said second cartridge body along with said second staples during the firing stroke.
However, Omaits teaches a second staple cartridge assembly (1326; Fig. 105), comprising: a second cartridge body (1326); and a longitudinal row of second staples (1300) removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets (1314) when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 105), and wherein each said second staple comprises an inseparable driver portion (1302; Fig. 96) configured to be ejected from said second cartridge body along with said second staples during the firing stroke (see Fig. 105 showing 1302 being ejected with the staple because they are formed together; see also Figs. 96-104).
Since, the staple cartridge of Omaits and the staple cartridge of Zemlock have the same basic construction and are operated in a similar manner (i.e., a sled in the form of a wedge is driven forward to press against a driver to eject a staple), one of ordinary skill in the art would have recognized that the staple cartridge of Omaits is capable of being used as one of the types of staples cartridges used in the end effector of Zemlock. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the staple cartridge of Omaits in the staple cartridge assembly of Zemlock, since Zemlock discloses the use of different types of staple cartridges and the staple cartridge of Omaits is a known alternative.

In regards to Claim 41, Zemlok teaches a surgical stapling system (100; Fig. 1A), comprising:
an end effector (106) movable between an open configuration (Fig. 1B) and a closed configuration (Fig. 1D), wherein said end effector comprises an anvil (110; Fig. 1C) comprising a longitudinal row of forming pockets (156; Fig. 1D);
a firing member (140; Fig. 4A) configured to translate during a firing stroke (¶[0038]); and
a plurality of dissimilar staple cartridge assemblies interchangeably attachable to said end effector (“As seen in FIG. 10, the surgical stapling apparatus 100, 200 may have a circuit 124 including a cartridge identifying feature 168. In particular, the pressure responsive element 150 includes at least one circuit 124, wherein each circuit 124 has a specific electrical range or value of resistance, inductance, or impedance that can be read by the controller 120 to determine the exact type of cartridge 112 or end effector 106 loaded for identification. With this feature, the surgical stapling apparatus 100, 200 includes a controller 120 configured to set cartridge 112 or fastener 114 specific positional limitations and/or run mode.” ¶[0051]), wherein said plurality of dissimilar staple cartridge assemblies comprises:
a first staple cartridge assembly (112; Fig. 3A), comprising:
a first cartridge body (112);
a longitudinal row of first staples removably stored in said first cartridge body (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows” ¶[0041]), wherein said longitudinal row of first staples is aligned with said longitudinal row of forming pockets when said first staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 1D showing fasteners 114 aligned with 156); and
a plurality of drivers (130) configured to eject said first staples from said first cartridge body during the firing stroke, wherein said drivers are separate and discrete from said first staples (“The cartridge 112 houses the fasteners 114 in a plurality of linear rows, which are operatively coupled to the pusher members 130.” ¶[0041]); and
a second staple cartridge assembly (¶[0051]).
Zemlok does not expressly teach a second staple cartridge assembly, comprising a second cartridge body; and a longitudinal row of second staples removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration, and wherein each said second staple comprises: a first staple leg; a second staple leg; and an integral driver extending between said first staple leg and said second staple leg, wherein said integral driver comprises a cam surface configured to be ejected from said second cartridge body along with said first staple leg and said second staple leg during the firing stroke.
However, Omaits teaches a second staple cartridge assembly (1326; Fig. 105), comprising a second cartridge body (1326); and a longitudinal row of second staples (1300) removably stored in said second cartridge body, wherein said longitudinal row of second staples is aligned with said longitudinal row of forming pockets (1314) when said second staple cartridge assembly is attached to said end effector and said end effector is in the closed configuration (see Fig. 105), and wherein each said second staple comprises: a first staple leg (1304; Fig. 98); a second staple leg (1306); and an integral driver (1302) extending between said first staple leg and said second staple leg (see Fig. 98), wherein said integral driver (1302) comprises a cam surface (1328) configured to be ejected from said second cartridge body along with said first staple leg and said second staple leg during the firing stroke (“crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58).
Since, the staple cartridge of Omaits and the staple cartridge of Zemlock have the same basic construction and are operated in a similar manner (i.e., a sled in the form of a wedge is driven forward to press against a driver to eject a staple), one of ordinary skill in the art would have recognized that the staple cartridge of Omaits is capable of being used as one of the types of staples cartridges used in the end effector of Zemlock. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the staple cartridge of Omaits in the staple cartridge assembly of Zemlock, since Zemlock discloses the use of different types of staple cartridges and the staple cartridge of Omaits is a known alternative. 

In regards to Claims 25, 33, and 42, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 24, 32, and 41, wherein said first staple cartridge assembly comprises a first sled (Zemlok: 132; Fig. 3A) configured to move along a first axis through said first staple cartridge assembly during the firing stroke, and wherein said first sled is configured to drivingly engage said drivers in said first staple cartridge assembly (“The actuation mechanism 138 includes a longitudinally translatable drive member 140 and an actuation sled 132 coupled thereto. The actuation sled 132 is configured for engaging the plurality of pusher members 130.” ¶[0038]).

In regards to Claim 26, 34, and 43, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 25, 33, and 41, wherein said second staple cartridge assembly comprises a second sled (Omaits: 78; Fig. 105) configured to move along a second axis through said second staple cartridge assembly during the firing stroke, and wherein said second sled is configured to drivingly engage said ramped cam surfaces of said inseparable driver portions in said second staple cartridge assembly (“Referring to FIGS. 96 and 97, staple 1300 includes an integral staple crown and driver. More particularly, referring to FIG. 105, crown 1302 is configured to be directly driven by cam sled 78. In use, as described in detail above, cam sled 78 is progressed through staple cartridge 1326 from the position illustrated in FIG. 105 toward distal end 1327 of staple cartridge 1326. As cam sled 78 is moved in this direction, staples 1300 are successively lifted by cam sled 78 toward anvil 1316.” col. 51 l. 42-50).

In regards to Claims 27 and 36, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 26 and 34, wherein each said first staple comprises a wire staple (Zemlok: Fig. 3A shows a wire staple 114).

In regards to Claims 28 and 37, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 26 and 36, wherein each said second staple comprises a direct-drive staple (Omaits: Fig. 98 shows a staple with a crown which is a direct-drive staple; col. 51 l. 42-67).

In regards to Claims 29 and 38, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 26 and 36, wherein each said second staple comprises a unitary piece of material (Omaits: col. 49 l. 37-65) comprising said inseparable driver portion (Omaits: 1302; Fig. 98), a first leg (Omaits: 1304), and a second leg (Omaits: 1306).

In regards to Claims 30 and 39, Zemlok as modified by Omaits teaches the surgical stapling system of Claim 24 and 32, wherein said end effector further comprises an elongate channel configured to interchangeably receive said first staple cartridge assembly and said second staple cartridge assembly (Zemlok: Fig. 6 shows the channel without a cartridge in it).

In regards to Claims 31 and 40, Zemlok as modified by Omaits teaches the surgical staple system of Claim 30 and 39, wherein said elongate channel is rotatable relative to said anvil to transition said end effector in the closed configuration (Zemlok: anvil 110 rotates relative to the cartridge see Figs. 1C to 1D, showing open and closed configurations. .

In regards to Claim 35, Zemlok and Omaits teaches the surgical stapling system of Claim 34, wherein each said inseparable driver portion (Omaits: 1302 Fig. 96) comprises a ramped cam surface (Omaits: 1328) drivingly engaged by said second sled during the firing stroke (Omaits: “crown 1302 includes beveled surfaces 1328 which are configured to co-operate with angled surface 1330 of cam sled 78 such that crowns 1302 slide up cam surface 1330.” col. 51 l. 55-58).

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments: 
(1) “The Subject Application describes how the inseparable driver portion of a second staple can be pushed out of said second cartridge body during the firing stroke. For example, the Subject Application describes overdriving the staple from the cartridge body to "apply a significant amount of clamping pressure to the tissue which can reduce bleeding therefrom." Subject Application, Para. [0110]. One non-limiting example of a sled 250 capable of driving a ramped cam surface 245 such that a portion of the inseparable driver 246 (see, e.g. FIG. 7) of a staple 240 is pushed out of a cartridge body during the firing stroke is depicted in FIG. 12 of the Subject Application, reproduced below. The sled 250 is tall enough to drive a portion of the inseparable driver 246 out of the cartridge and above the deck.
The inseparable driver portion recited in Claim 24 is likened to the crown 1302 in Omaits '791. Office Action, pg. 7. FIG. 105 of Omaits '791, reproduced below, depicts a staple cartridge 1326 and staples 1300 having crowns 1302 thereof drivingly engaged by a wedge sled 78 during a firing stroke.
The sled of Zemlok '887 in the Office Action's proposed combination of Zemlok '887 and Omaits '791 would preclude the crowns 1302 of the staples 1300 in Omaits '791 from being drivingly engaged during the firing stroke to push the crowns 1302 out of the cartridge body 1326. For example, FIG. 3B of the Zemlok '887, reproduced below, reveals that the actuation sled 132 of Zemlok '887 would not be tall enough to push the crowns 1302 of the staples 1300 of Omaits '791 out of the cartridge body 1326 during the firing stroke. Therefore, the proposed combination of Zemlok '887 and Omaits '791 does not teach or suggest all elements of Claim 24 and, specifically, fails to teach or suggest the "second staple cartridge assembly, wherein each said second staple comprises an inseparable driver portion comprising a ramped cam surface drivingly engaged during the firing stroke to push said inseparable driver portion out of said second cartridge body."” (Remarks p. 8-9)

(2) “Moreover, if the actuation sled 132 of Zemlok '887 was somehow modified to be tall enough to push the crowns 1302 of the Omaits '791 staples 1300 out of the cartridge body 1326-though the Office Action is entirely silent on such further modifications to the stapling system in Zemlok '887 and motivations therefor-the modified sled would likely lack the clearance necessary to traverse through the cartridge body (see, e.g., minimal sled clearance in FIG. 3A of Zemlok '887). Stated differently, the actuation sled 132 of Zemlok '887 would be blocked and incapable of driving the staples 114. For at least these reasons, Applicant submits that the combination of Zemlok '887 and Omaits '791 would not have been obvious.” (Remarks p. 10)

Examiner’s Response: 
(1) Omaits teaches the claims language as set out by the Applicant’s Specification. Referring to Applicant’s Published Specification (US2020/0390442A1), “Referring now to FIG. 11, the surface 243 of the staple 240 is positioned well below the deck 233 of the cartridge body 232 when the staple 240 is in its unfired position. As the staple 240 is moved into its fired position, turning now to FIG. 12, the surface 243 at least partially emerges above the deck 233. Stated another way, the sled 250 at least partially overdrives the staple 240. In such instances, the surface 243 of the staple 240 can abut and apply pressure to the tissue as the staple 240 is being deformed. In certain instances, only a portion of the surface 243 is overdriven above the deck 233 when the staple 240 is in its fully-fired position. In other instances, the entirety of the surface 243 is overdriven above the deck 233 when the staple 240 is in its fully-fired position”. (emphasis added, ¶[0110]). As per Applicant’s specification, only the top surface of the inseparable driver portion is pushed out a surface of the cartridge body. Accordingly, the limitation “out of said second cartridge body” has been understood to mean that only a portion of the inseparable driver portion must be outside of the second cartridge body since this interpretation is what is consistent with applicant’s disclosure. Omaits meets this, as shown in Fig. 105 where the top surface of crown 1302 is pushed out of the cartridge body. It is clear that applicant does not intend the limitation to mean that the entirety of the inseparable driver portion is pushed outside of the second cartridge body, since such an interpretation would constitute new matter. Nowhere in the specification or figures does it describe or show the whole inseparable driving portion driven out of the cartridge body.

(2) In response to applicant's argument that if the actuation sled of Zemlock wouldn’t be tall enough to push the crowns of Omais out of the cartridge body, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731